 1                                                               HON. ROBERT S. LASNIK
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     UNITED STATES OF AMERICA,                     )   No. CR07-330RSL
10                                                 )
                      Plaintiff,                   )
11                                                 )   ORDER GRANTING RENEWED
                 v.                                )   MOTION FOR EARLY
12                                                 )   TERMINATION OF SUPERVISED
     BRUCE EDWARD SMITH,                           )   RELEASE
13                                                 )
                      Defendant.                   )
14                                                 )
15
16          This matter having come before the Court on the Defendant’s Renewed Motion
17
     for Early Termination of Supervised Release and the Court having reviewed the motion
18
     and the records and files herein,
19
            THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that early termination of
20
21   Mr. Smith’s supervised release is warranted by the conduct of Mr. Smith and in the
22   interests of justice;
23
            IT IS FURTHER ORDERED that the term of supervised release for Mr. Smith
24
     shall be terminated, effective immediately.
25
26          //


       ORDER GRANTING RENEWED                                   FEDERAL PUBLIC DEFENDER
       MOTION FOR EARLY TERMINATION                                1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                         Seattle, Washington 98101
       (Bruce Edward Smith; CR07-330RSL) - 1                                    (206) 553-1100
            The Clerk of the Court is directed to send copies of this order to all counsel of
 1
 2   record, and to the United States Probation Office.

 3
            IT IS SO ORDERED.
 4
            DONE this 8th day of March, 2019.
 5
 6
 7                                                     A
                                                       Robert S. Lasnik
 8                                                     United States District Judge 

 9
10
     Presented by:
11
     s/ Nancy Tenney
12   Assistant Federal Public Defender
13   Attorney for Bruce Smith

14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING RENEWED                                    FEDERAL PUBLIC DEFENDER
       MOTION FOR EARLY TERMINATION                                 1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                          Seattle, Washington 98101
       (Bruce Edward Smith; CR07-330RSL) - 2                                     (206) 553-1100
